DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 01/28/2022 has been entered and accepted. The amendment with regard to the specification objection has been accepted and the objection withdrawn. The amendment with regard to the claim 33 112(a) rejection has been accepted and the rejection withdrawn.

Response to Arguments
Applicant’s arguments, see Page 3 Lines 1-12, filed 1/28/2022, with respect to the rejection(s) of claim(s) 1-6, 8-23, 25-28, 30-32, and 34-35 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1).
However, several arguments the applicant presented regarding 1-6, 8-23, 25-28, 30-32, and 34-35 under 35 U.S.C. 103 have been fully considered but are not considered persuasive.
Regarding the applicant’s arguments:
Page 3 “Applicant respectfully submits that neither Schjerven nor Zapata teaches or suggests a ‘controller is configured to vary the speed of the two variable speed lower fans and the variable speed upper fan during cooking of food in the oven chamber based on temperature sensed at an outlet of each variable speed fan,’ as recited in claim 1”
Page 4 “Applicant respectfully submits that neither Schjerven nor Zapata teaches or suggests a controller configured to control the speed of the variable speed fans based on temperature sensed corresponding to each of the cooking zones, as required by claim 14.”
Pages 5-6 “Applicant respectfully submits that Zapata does not teach or suggest a controller configured to control either fan speed or impingement air speed based on the temperature sensed in the associated cooking zone… In short, Zapata does not mention or otherwise suggest monitoring temperature corresponding to individual cooking zones, let alone using temperature sensed corresponding for individual cooking zones (as defined by the oven's fans) to control fan speed or heated air impingement speeds, as recited in claims 32 and 34, respectively.”
While the examiner concedes that the thermocouples positioned in the air supply plenum 78 of Schjerven would be unable to sense the temperature corresponding to each of the cooking zones or at the outlet of the fan, Zapata does provide support for controlling the speed of the variable speed fans based on temperature sensed corresponding to each of the cooking zones and the outlet of the fan. Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the blowers allow the user of the oven to have complete control of the temperature profile within the chamber. 
The ability to independently control each of the output of the blowers is thus directly connected with the temperature profile of the oven and the temperature at each of the cooking zones. Thus, it would be logical for the thermocouples to be placed at the outlet of the fans as to be able to accurately measure the temperature of each of these cooking zones so that the computer processor can accurately control temperature and cooking process at each zone. Furthermore, placing temperature .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 8-23, 25-26, 28, 30, 32-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1).
	Regarding claim 1, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising:
	an oven chamber (chamber 22);
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29);
Column 5 Lines 41-42 teaches that heated air within the chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21);
a variable speed lower fan (lower blower 50),
a first variable speed lower fan (lower blower 50) operable to define and deliver heated impingement air to a first lower cooking zone below the conveyor (Column 4 Lines 14-47; lower surface of food at which heated air is directed)
	and a variable speed upper fan (upper blower 46) operable to define and deliver heated impingement air to an upper cooking zone above the conveyor (Column 4 Lines 14-47; upper surface of food at which heated air is directed);
	and a controller (computer processor) configured to control the heating assembly, the variable speed lower fan (lower blower 50), and the variable speed upper fan (Column 5 Lines 8-25; upper blower 46)
	wherein the controller (computer processor) is configured to operate the variable speed lower fan (lower blower 50) independently of the variable speed upper fan (Column 5 Lines 14-25; independently control output of blowers 46,50),
	wherein the controller (computer processor) is configured to control the variable speed lower fan (lower blower 50) and the variable speed upper fan (upper blower 46) so that a speed of heated impingement air delivered to a bottom side of the conveyor is different from a speed of heated impingement air delivered to a top side of the conveyor (Column 5 Lines 14-25; independently control output of blowers 46/50),
	and wherein the controller (computer processor) is configured to vary the speed of the variable speed lower fan (lower blower 50) and the variable speed upper fan (upper blower 46) during cooking of food in the oven chamber based on temperature sensed at an outlet of each variable speed fan (Column 4 Lines 21-30 and Column 5 Lines 8-25).	
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control 
The ability to independently control each of the output of the blowers is thus directly connected with the temperature profile of the oven and the temperature at each of the cooking zones. Thus, it would be logical for the thermocouples to be placed at the outlet of the fans as to be able to accurately measure the temperature of each of these cooking zones so that the computer processor can accurately control temperature and cooking process at each zone. Furthermore, placing temperature sensors at the outlet of fans is known in the art as evidenced by Figure 1a and temperature sensors 140a/b/c of Han (KR 20100126926 A).
Zapata fails to teach a conveyor oven for cooking food, comprising of:
a heating assembly positioned in a plenum
wherein the plenum is positioned adjacent the oven chamber;
two variable speed lower fans
a second variable speed lower fan operable to define and deliver heated impingement air to a second lower cooking zone below the conveyor,
wherein the two variable speed lower fans and the variable speed upper fan each draw heated air from the plenum
and a controller configured to control the conveyor and two variable speed lower fans
the controller is configured to operate the two variable speed lower fans independently of each other and independently of the variable speed upper fan	
Hardenburger teaches a conveyor oven (Figure 1), wherein:
a heating assembly (burner tube 100) positioned in a plenum (Figure 15 Column 4 Lines 36-45; fan box 80)
wherein the plenum (fan box 80) is positioned adjacent the oven chamber (Figure 15);
Two fans (Figure 5; 82 and 84) which each blow air into an upper finger, middle finger, and lower finger (Column 4 Lines 26-35; 210A/B, 205A/B, 200A/B)
wherein the two fans draw heated air from the plenum (Column 4 Lines 36-45)
two conveyor speed controllers 192 and 194
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Hardenburger to substitute the fans and fingers taught by Hardenburger with a plurality of plenum assemblies (as can be seen in Figure 2 of Zapata) as taught by Zapata. One embodiment of this modification could be to substitute each of the fans taught by Hardenburger with two plenum assemblies (one above the other) wherein the middle finger 205A is substituted by the upper plenums 24 of the bottom plenum assembly and lower plenums 18 of the upper plenum assembly. This simple duplication of parts would be done to extend the conveyor oven. MPEP2144.04.VIB.
	Through the embodiment described above, the top and bottom conveyor levels (Hardenburg Figure 3 50 and 60) would be functionally identical. For the sake of clarity of examination, only the top conveyor level (and its relevant parts) will be explained in depth although it should be noted that all noted modifications and functions are duplicated on the bottom conveyor level. Thus, the examined embodiment will simply be two plenum assemblies adjacent to each other whose fingers both output heated air onto the top conveyor.
	As the second plenum assembly would be identical to the first plenum assembly, its upper and lower fan would also be independently controlled by the controller based on temperature received by the thermocouple and sent to the controller. As such, the two lower fans of the two plenum assemblies 
	Furthermore, the embodiment would use air ducts 300 and 310 (Hardenburger) which draws spent cooking air to be reheated (Column 4 Lines 36-45) by the burner tube 100 in fan box 80. The plenum assemblies’ upper and lower blowers would then force the heated air into its upper and lower plenums wherein it would be discharged onto the conveyor through a series of distribution ports.
	Hardenburger teaches conveyor speed controller 192. Zapata teaches that the controller controls the heater (Column 5 Lines 8-25). Thus, the modified controller would control the heater, the fans, and the conveyor speed as the MPEP teaches that making a device integral is not by itself patentably distinguishable unless there are new or unexpected results. MPEP2144.04VB.

	Regarding claim 2, Zapata as modified teaches the conveyor oven of claim 1, wherein:
	the speed of heated impingement air delivered to each of the two lower cooking zones is faster than the speed of heated impingement air delivered to the upper cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).
	
	Regarding claim 3, Zapata as modified teaches the conveyor oven of claim 2, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction).

the speed of heated impingement air delivered to the first lower cooking zone is slower than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

	Regarding claim 4, Zapata as modified teaches the conveyor oven of claim 2, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction).
	See explanation in Claim 3. Because the conveyor can move left or right, either lower cooking zone can be upstream or downstream of the either.
and the speed of heated impingement air delivered to the second lower cooking zone is slower than the speed of heated impingement air delivered to the first lower cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

	Regarding claim 5, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the speed of heated impingement air delivered to each of the two lower cooking zones is slower than the speed of heated impingement air delivered to the upper cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 6, Zapata as modified teaches the conveyor oven of claim 5, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction),
	See explanation in claim 3. Because the conveyor can move left or right, either lower cooking zone can be upstream or downstream of the either.
and the speed of heated impingement air delivered to the first lower cooking zone is slower than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 8, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the upper fan is a first variable speed upper fan and further comprising a second variable speed upper fan,
As explained in claim 1, each of the plenum assemblies contain an upper and a lower fan as taught by Zapata. There are two plenum assemblies so there are two variable speed upper fans.
the controller is configured to control the two variable speed upper fans independently of each other to define two upper cooking zones.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 9, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the variable speed upper fan is a first variable speed upper fan and further comprising a second variable speed upper fan,

	the controller is configured to operate each of the first and second variable speed upper fans independently of each other and independently of each of the two variable speed lower fans,
	As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).
and wherein the first variable speed upper fan is operable to define and deliver heated impingement air to a first upper cooking zone above the conveyor and the second variable speed upper fan is operable to define and deliver heated impingement air to a second upper cooking zone above the conveyor.
	The heated air or gasses from the upper plenum 24 would be directed toward the upper surface of the food on the conveyor belt in an upper cooking zone above the conveyor while the heated air or gasses from the lower plenum 24 would be directed toward the lower surface of the food on the conveyor belt in a lower cooking zone below the conveyor (Column 4 Lines 31-47). As such, each thermocouple would measure the temperature at the outlet (cooking zone) of its respective blower and the controller would be configured to control the blowers according to this temperature.

	Regarding claim 10, Zapata as modified teaches the conveyor oven of claim 9, wherein:
	the speed of heated impingement air delivered to each of the at least two first and second lower cooking zones is faster than the speed of the heated impingement air delivered to each of the first and second upper cooking zones.
	As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).
	

	the speed of heated impingement air delivered to each of the first and second upper cooking zones is the same.
	As explain in claim 1, the blowers may be independently controlled to facilitate having the same airflow (Zapata Column 4 Lines 18-21). As the second plenum assembly is exactly the same as the first plenum assembly with an identical top blower, it is reasonable to assume the controller would be capable of setting the fan speed, and thus the speed of the heated impingement air, to be the same.

Regarding claim 12, Zapata as modified teaches the conveyor oven of claim 9, wherein:
the speed of heated impingement air delivered to each of the first and second lower cooking zones is slower than the speed of heated impingement air delivered to each of the first and second upper cooking zones.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 13, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the speed of heated impingement air delivered to each of the first and second lower cooking zones is the same.
As explain in claim 1, the blowers may be independently controlled to facilitate having the same airflow (Zapata Column 4 Lines 18-21). As the second plenum assembly is exactly the same as the first plenum assembly with an identical top blower, it is reasonable to assume the controller would be capable of setting the fan speed, and thus the speed of the heated impingement air, to be the same.

a conveyor oven for cooking food (Figure 1), the conveyor oven comprising:
an oven chamber (chamber 22);
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29);
Column 5 Lines 41-42 teaches that heated air within chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21);
	a plurality of fans (upper blower 46 and lower blower 50) in fluid communication with and operable to circulate the air heated in the plenum through the oven chamber (Column 4 Lines 31-47),
	the plurality of fans (upper blower 46 and lower blower 50) includes a first variable speed lower fan (lower blower 50) operable to define and deliver heated impingement air to a first lower cooking zone below the conveyor (Column 4 Lines 14-47; lower surface of food at which heated air is directed),
a first variable speed upper fan (upper blower 46) operable to define and deliver heated impingement air to a first upper cooking zone above the conveyor (Column 4 Lines 14-47; upper surface of food at which heated air is directed),
and a controller (computer processor) configured to control the heating assembly and the plurality of fans (Column 5 Lines 8-25), wherein the controller is configured to operate
and (iii) the variable speed upper fan independently of the variable speed lower fan (Column 5 Lines 14-25; independently control output of blowers 46,50), 
wherein the controller (computer processor) is configured to control:
(i) a speed of the first variable speed upper fan based on temperature sensed corresponding to the first upper cooking zone (Column 4 Lines 21-30 and Column 5 Lines 8-25)
(iii) a speed of the first variable speed lower fan based on 6Attorney Docket No. 202170-9063-USO2 temperature sensed corresponding to the first lower cooking zone (Column 4 Lines 21-30 and Column 5 Lines 8-25)
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the blowers allow the user of the oven to have complete control of the temperature profile within the chamber. 
The ability to independently control each of the output of the blowers is thus directly connected with the temperature profile of the oven and the temperature at each of the cooking zones. Thus, it would be logical for the thermocouples to be placed at the outlet of the fans as to be able to accurately measure the temperature of each of these cooking zones so that the computer processor can accurately control temperature and cooking process at each zone. Furthermore, placing temperature sensors at the outlet of fans is known in the art as evidenced by Figure 1a and temperature sensors 140a/b/c of Han (KR 20100126926 A).
	Zapata fails to teach a conveyor oven for cooking food, wherein:
the plurality of fans includes a first variable speed lower fan positioned such that airflow from the oven chamber passes to an inlet of the first variable speed lower fan via the plenum
a second variable speed lower fan positioned such that airflow from the oven chamber passes to an inlet of the second variable speed lower fan via the plenum and operable to define and deliver heated impingement air to a second lower cooking zone below the conveyor,
a first variable speed upper fan positioned such that airflow from the oven chamber passes to an inlet of the first variable speed upper fan via the plenum
and a second variable speed upper fan positioned such that airflow from the oven chamber passes to an inlet of the second variable speed upper fan via the plenum and operable to define and deliver heated impingement air to a second upper cooking zone above the conveyor;
and a controller configured to control the conveyor
wherein the controller is configured to operate:
(i) the first and second variable speed lower fans independently of each other,
(ii) the first and second variable speed upper fans independently of each other,
and (iii) each of the first and second variable speed upper fans independently of each of the first and second variable speed lower fans, 
wherein the controller is configured to control:
 (ii) a speed of the second variable speed upper fan based on temperature sensed corresponding to the second upper cooking zone,
and (iv) a speed of the second variable speed lower fan based on temperature sensed corresponding to the second lower cooking zone.
Hardenburger teaches a conveyor oven (Figure 1), wherein:
a heating assembly (burner tube 100) positioned in a plenum (Figure 15 Column 4 Lines 36-45; fan box 80)
wherein the plenum (fan box 80) is positioned adjacent the oven chamber (Figure 15);

wherein the two fans draw heated air from the plenum (Column 4 Lines 36-45)
two conveyor speed controllers 192 and 194
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Hardenburger to substitute the fans and fingers taught by Hardenburger with a plurality of plenum assemblies (as can be seen in Figure 2 of Zapata) as taught by Zapata. One embodiment of this modification could be to substitute each of the fans taught by Hardenburger with two plenum assemblies (one above the other) wherein the middle finger 205A is substituted by the upper plenums 24 of the bottom plenum assembly and lower plenums 18 of the upper plenum assembly. This simple duplication of parts would be done to extend the conveyor oven. MPEP2144.04.VIB
	Through the embodiment described above, the top and bottom conveyor levels (Hardenburg Figure 3 50 and 60) would be functionally identical. For the sake of clarity of examination, only the top conveyor level (and its relevant parts) will be explained in depth although it should be noted that all noted modifications and functions are duplicated on the bottom conveyor level. Thus, the examined embodiment will simply be two plenum assemblies adjacent to each other whose fingers both output heated air onto the top conveyor.
	As the second plenum assembly would be identical to the first plenum assembly, its upper and lower fan would also be independently controlled by the controller based on temperature received by the thermocouple and sent to the controller. As such, the two lower fans of the two plenum assemblies would also be independent of one another and of the two upper fans. The two upper fans would also be independent of each other and of the two lower fans. The second plenum assembly’s lower fan would similarly deliver heated impingement air to a second lower cooking zone below the conveyor. The 
	Furthermore, the embodiment would use air ducts 300 and 310 (Hardenburger) which draws spent cooking air to be reheated (Column 4 Lines 36-45) by the burner tube 100 in fan box 80. The plenum assemblies’ upper and lower blowers would then force the heated air into its upper and lower plenums wherein it would be discharged onto the conveyor through a series of distribution ports.
	Hardenburger teaches conveyor speed controller 192. Zapata teaches that the controller controls the heater (Column 5 Lines 8-25). Thus, the modified controller would control the heater, the fans, and the conveyor speed as the MPEP teaches that making a device integral is not by itself patentably distinguishable unless there are new or unexpected results. MPEP2144.04.VB.

Regarding claim 15, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the speed of the heated air delivered to each of the first and second lower cooking zones is faster than the speed of the heated air delivered to each of the first and second upper cooking zones.
As explain in claim 14, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 16, Zapata as modified teaches the conveyor oven of claim 15, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction),
	See explanation in Claim 3. Because the conveyor can move left or right, either lower cooking zone can be upstream or downstream of the either.
the speed of heated impingement air delivered to the first lower cooking zone is slower than the speed of heated impingement air delivered to the second lower cooking zone.


Regarding claim 17, Zapata as modified teaches the conveyor oven of claim 15, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction),
	See explanation in Claim 3. Because the conveyor can move left or right, either lower cooking zone can be upstream or downstream of the either.
the speed of heated impingement air delivered to the first lower cooking zone is faster than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 14, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 18, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the speed of heated impingement air delivered to each of the first and second lower cooking zones is slower than the speed of heated impingement air delivered to each of the first and second upper cooking zones.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 19, Zapata as modified teaches the conveyor oven of claim 18, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction),

the speed of heated impingement air delivered to the first lower cooking zone is slower than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 20, Zapata as modified teaches the conveyor oven of claim 18, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction),
	See explanation in Claim 3. Because the conveyor can move left or right, either lower cooking zone can be upstream or downstream of the either.
the speed of heated impingement air delivered to the first lower cooking zone is faster than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 14, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 21, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the speed of the heated impingement air delivered to each of the first and second upper cooking zones is the same.
As explain in claim 14, the blowers may be independently controlled to facilitate having the same airflow (Zapata Column 4 Lines 18-21). As the second plenum assembly is exactly the same as the first plenum assembly with an identical top blower, it is reasonable to assume the controller would be capable of setting the fan speed, and thus the speed of the heated impingement air, to be the same.

Regarding claim 22, Zapata as modified teaches the conveyor oven of claim 14, wherein:
	the speed of the heated impingement air delivered to each of the first and second lower cooking zones is the same.
As explain in claim 14, the blowers may be independently controlled to facilitate having the same airflow (Zapata Column 4 Lines 18-21). As the second plenum assembly is exactly the same as the first plenum assembly with an identical top blower, it is reasonable to assume the controller would be capable of setting the fan speed, and thus the speed of the heated impingement air, to be the same.

Regarding claim 23, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the controller is configured to control output of the heating assembly during cooking of food in the oven chamber based on temperature sensed at an outlet of each variable speed fan (Column 5 Lines 8-17).

Regarding claim 25, Zapata as modified teaches the conveyor oven of claim 14, wherein:
a first temperature sensor configured to sense temperature corresponding to the first cooking zone and report the sensed temperature to the controller,
a second temperature sensor configured to sense temperature corresponding to the second cooking zone and report the sensed temperature to the controller,
a third temperature sensor configured to sense temperature corresponding to the third cooking zone and report the sensed temperature to the controller,
and a fourth temperature sensor configured to sense temperature corresponding to the fourth cooking zone and report the sensed temperature to the controller.


Regarding claim 26, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the controller is configured to control the heated impingement air speed in each of the first and second upper cooking zones and in each of the first and second lower cooking zones in accordance with the type of food to be cooked (Column 5 Lines 2-7).
While Zapata does not directly state that the airspeed is changed according to the type of food cooked, it does state that the air may be heated to a different temperature according to the cooking characteristics of a particular food. It also states that the speed of each blower is controlled to more precisely control the temperature profile (Zapata Column 5 Lines 8-11). As such, the air speed would also be modified for a precise control of the temperature when cooking particular foods.

Regarding claim 28, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the controller is configured to control the speed of each of the first and second variable speed upper fans and each of the first and second variable speed lower fans based on temperature sensed at an outlet of each variable speed fan (Column 4 Lines 21-30 and Column 5 Lines 8-17).
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the 
The ability to independently control each of the output of the blowers is thus directly connected with the temperature profile of the oven and the temperature at each of the cooking zones. Thus, it would be logical for the thermocouples to be placed at the outlet of the fans as to be able to accurately measure the temperature of each of these cooking zones so that the computer processor can accurately control temperature and cooking process at each zone. Furthermore, placing temperature sensors at the outlet of fans is known in the art as evidenced by Figure 1a and temperature sensors 140a/b/c of Han (KR 20100126926 A).

Regarding claim 30, Zapata as modified teaches the conveyor oven of claim 1, wherein:
a first temperature sensor configured to sense temperature corresponding to the first lower cooking zone and report the sensed temperature to the controller,
a second temperature sensor configured to sense temperature corresponding to the second lower cooking zone and report the sensed temperature to the controller,
and a third temperature sensor configured to sense temperature corresponding to the upper cooking zone and report the sensed temperature to the controller.
As explained in claim 1, the thermocouples would have been placed at the outlet of each blower. This would be done so that each individual fan can be measured independently and adjusted independently according to the thermocouple at its respective outlet. The thermocouples would be 

Regarding claim 32, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising:
an oven chamber (chamber 22);
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29);
Column 5 Lines 41-42 teaches that heated air within the chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21);
two variable speed fans (upper blower 46 and lower blower 50),
wherein a first variable speed fan (upper blower 46) of the two variable speed fans is operable to define and deliver heated impingement air to a first cooking zone (upper surface of food at which heated air is directed) and a second variable speed fan (lower blower 50) of the two variable speed fans is operable to define and deliver heated impingement air to a second cooking zone (Column 4 Lines 14-47; lower surface of food at which heated air is directed);
and a controller (computer processor) configured to control the heating assembly and the plurality of fans (Column 5 Lines 8-25),
wherein the controller is configured to operate the two variable speed fans independently of each other (Column 5 Lines 14-25; independently control output of blowers),
and wherein the controller (processor) is configured to control a speed of the first variable speed fan during cooking of food in the oven chamber based on temperature sensed corresponding to the first cooking zone and to control a speed of the second variable speed fan during cooking of food in the oven chamber based on temperature sensed corresponding to the second cooking zone (Column 5 Lines 14-25).
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the blowers allow the user of the oven to have complete control of the temperature profile within the chamber. 
The ability to independently control each of the output of the blowers is thus directly connected with the temperature profile of the oven and the temperature at each of the cooking zones. Thus, it would be logical for the thermocouples to be placed at the outlet of the fans as to be able to accurately measure the temperature of each of these cooking zones so that the computer processor can accurately control temperature and cooking process at each zone. Furthermore, placing temperature sensors at the outlet of fans is known in the art as evidenced by Figure 1a and temperature sensors 140a/b/c of Han (KR 20100126926 A).
Zapata fails to teach a conveyor oven for cooking food, wherein:
the controller is configured to control the conveyor
Hardenburger teaches a conveyor oven (Figure 1), wherein:
two conveyor speed controllers 192 and 194


Regarding claim 33, Zapata as modified teaches the conveyor oven of claim 32, wherein:
the controller is configured to control the speed of the first variable speed fan and/or the speed of the second variable speed fan (Column 5 Lines 14-25) to reduce cooking time by providing zone-specific heating.	
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the blowers allow the user of the oven to have complete control of the temperature profile within the chamber. 
The ability to independently control each of the output of the blowers is thus directly connected with the temperature profile of the oven and the temperature at each of the cooking zones. Thus, it would be logical for the thermocouples to be placed at the outlet of the fans as to be able to accurately measure the temperature of each of these cooking zones so that the computer processor can accurately control temperature and cooking process at each zone. Furthermore, placing temperature sensors at the outlet of fans is known in the art as evidenced by Figure 1a and temperature sensors 
Furthermore, it is well known in the art that changing the air flow of the heated air can lead to reduced cooking time as evidenced by Column 6 Lines 13-45 Leary (US 5075120 A).

Regarding claim 34, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising:
an oven chamber (chamber 22);
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29);
Column 5 Lines 41-42 teaches that heated air within the chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21);
two fans (upper blower 46 and lower blower 50), each fan in communication with an associated air delivery finger configured to supply heated impingement air to the oven chamber (Column 4 lines 14-30),
wherein a first fan (upper blower 46) of the two fans and a first associated air delivery finger (upper plenum 24) are operable to define and deliver heated impingement air to a first cooking zone (upper surface of food at which heated air is directed) and a second fan (lower blower 50) of the two fans and a second associated air delivery finger (lower plenum 18) are operable to define and deliver heated impingement air to a second cooking zone (Column 4 Lines 14-47; lower surface of food at which heated air is directed);
and a controller (computer processor) configured to control the heating assembly (Column 5 Lines 8-25),
wherein the conveyor oven is configured to control the speed of the heated impingement air delivered to the first cooking zone during cooking of food in the oven chamber based on a temperature corresponding to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone during cooking of food in the oven chamber based on a temperature corresponding to the second cooking zone (Column 5 Lines 14-25),
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the blowers allow the user of the oven to have complete control of the temperature profile within the chamber. 
The ability to independently control each of the output of the blowers is thus directly connected with the temperature profile of the oven and the temperature at each of the cooking zones. Thus, it would be logical for the thermocouples to be placed at the outlet of the fans as to be able to accurately measure the temperature of each of these cooking zones so that the computer processor can accurately control temperature and cooking process at each zone. Furthermore, placing temperature sensors at the outlet of fans is known in the art as evidenced by Figure 1a and temperature sensors 140a/b/c of Han (KR 20100126926 A).
and wherein the conveyor oven is configured to control the speeds of the heated impingement air delivered to the first cooking zone and to the second cooking zone independently of each other (Column 5 Lines 14-25).
Zapata fails to teach a conveyor oven for cooking food, wherein:
the controller is configured to control the conveyor
Hardenburger teaches a conveyor oven (Figure 1), wherein:
two conveyor speed controllers 192 and 194
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Hardenburger and have the processor configured to control the conveyor along with the heating assembly and blowers. The MEPE teaches that making a device integral is not by itself patentably distinguishable unless there are new or unexpected results. MPEP2144.04.VB.

Regarding claim 35, Zapata as modified teaches the conveyor oven of claim 34, wherein:
the controller is configured to control the speed of the heated impingement air delivered to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone independently of each other.
As explain in claim 34, these blowers may be independently controlled to differentiate airflow (Column 4 Lines 18-21).

Regarding claim 37, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising: 
an oven chamber (chamber 22); 
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29); 
Column 5 Lines 41-42 teaches that heated air within the chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21); 
two fans (upper blower 46 and lower blower 50), wherein each fan draws heated air from the plenum and is in communication with an associated air delivery finger configured to supply heated impingement air to the oven chamber (Column 4 lines 14-30), 
and wherein a first fan (upper blower 46) of the two fans and a first air delivery finger (upper plenum 24) are operable to define and deliver heated impingement air to a first cooking zone (upper surface of food at which heated air is directed) and a second fan (lower blower 50)  of the two fans and a second air delivery finger (lower plenum 18) are operable to define and deliver heated impingement air to a second cooking zone (Column 4 Lines 14-47; lower surface of food at which heated air is directed); 
and a controller (computer processor) configured to control the conveyor and the heating assembly (Column 5 Lines 8-25), 
wherein the controller is configured to control the speed of the heated impingement air delivered to the first cooking zone during cooking of food in the oven chamber based on temperature sensed corresponding to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone during cooking of food in the oven chamber based on temperature sensed corresponding to the second cooking zone (Column 5 Lines 14-25),
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the 
The ability to independently control each of the output of the blowers is thus directly connected with the temperature profile of the oven and the temperature at each of the cooking zones. Thus, it would be logical for the thermocouples to be placed at the outlet of the fans as to be able to accurately measure the temperature of each of these cooking zones so that the computer processor can accurately control temperature and cooking process at each zone. Furthermore, placing temperature sensors at the outlet of fans is known in the art as evidenced by Figure 1a and temperature sensors 140a/b/c of Han (KR 20100126926 A).
and wherein the controller is configured to control the speeds of the heated impingement air delivered to the first cooking zone and to the second cooking zone independently of each other (Column 5 Lines 14-25).  
Zapata fails to teach:
a heating assembly (burner tube 100) positioned in and operable to heat air in a plenum for convection cooking of food moving through the oven chamber (Figure 15 Column 4 Lines 36-45; fan box 80), 
wherein the plenum (fan box 80) is positioned adjacent the oven chamber (Figure 15);
two fans (Figure 5; 82 and 84) wherein each fan draws heated air from the plenum (Column 4 Lines 36-45)
wherein each fan is positioned such that airflow from the oven chamber passes to an inlet of each fan via the plenum (Column 4 Lines 36-45),
and a controller configured to control the conveyor (conveyor speed controllers 192 and 194)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Hardenburger to substitute the fans and fingers taught by 
Through the embodiment described above, the top and bottom conveyor levels (Hardenburg Figure 3 50 and 60) would be functionally identical. For the sake of clarity of examination, only the top conveyor level (and its relevant parts) will be explained in depth although it should be noted that all noted modifications and functions are duplicated on the bottom conveyor level. Thus, the examined embodiment will simply be two plenum assemblies adjacent to each other whose fingers both output heated air onto the top conveyor.
	As the second plenum assembly would be identical to the first plenum assembly, its upper and lower fan would also be independently controlled by the controller based on temperature received by the thermocouple and sent to the controller. As such, the two lower fans of the two plenum assemblies would also be independent of one another and of the two upper fans. The two upper fans would also be independent of each other and of the two lower fans. The second plenum assembly’s lower fan would similarly deliver heated impingement air to a second lower cooking zone below the conveyor. The second plenum assembly’s upper fan would deliver heated impingement air to a second upper cooking zone above the conveyor.
	Furthermore, the embodiment would use air ducts 300 and 310 (Hardenburger) which draws spent cooking air to be reheated (Column 4 Lines 36-45) by the burner tube 100. The plenum assembly’s blower would then force the heated air into its upper and lower plenums wherein it would be discharged onto the conveyor through a series of distribution ports.
.


Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1), and in further view of Paller (US 20150192307 A1).
Regarding claim 24, Zapata as modified teaches the conveyor oven of claim 14, wherein:
a computer processor is used to precisely control the temperature profile (Column 5 Lines 8-11).
Zapata fails to teach a conveyor oven, wherein:
the controller comprises a micro-processor.
Paller teaches an oven appliance, wherein:
the controller comprises a micro-processor (Paragraph 25).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Paller and replaced the processor taught by Zapata with a controller comprising a micro-processor. Microprocessors which act as the processing device of controllers and are operable to execute programming instructions or code associated with the operation of the oven are known in the art (Paller Paragraph 25), and one of ordinary skill in the art would be capable of substituting the computer processor taught by Zapata with a microprocessor with predictable results.

Regarding claim 29, Zapata as modified teaches the conveyor oven of claim 1, wherein:

Zapata fails to teach a conveyor oven, wherein:
the controller comprises a micro-processor.
Paller teaches an oven appliance, wherein:
the controller comprises a micro-processor (Paragraph 25).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Paller and replaced the processor taught by Zapata with a controller comprising a micro-processor. Microprocessors which act as the processing device of controllers and are operable to execute programming instructions or code associated with the operation of the oven are known in the art (Paller Paragraph 25), and one of ordinary skill in the art would be capable of substituting the computer processor taught by Zapata with a microprocessor with predictable results.


Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1), and in further view of Schjerven (US 6481433 B1).
Regarding claim 27, Zapata as modified teaches the conveyor oven of claim 14.
Zapata teaches that the air may be heated to a different temperature according to the cooking characteristics of a particular food (Zapata Column 5 Lines 2-7). It also teaches that the speed of the blowers is controlled to more precisely control the temperature profile (Zapata Column 5 Lines 8-11).
Zapata fails to teach:
wherein the controller is configured to control the heated impingement air speed in each of the first and second upper cooking zones and in each of the first and second lower cooking zones in accordance with a predetermined program
Schjerven teaches a conveyor oven, wherein:
	A number of predetermined programs are available for different foods (Column 3 Lines 31-32)
	These programs consist of setpoint temperatures (Column 7 Lines 55-57).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Schjerven and automate the process of setting the temperature of each zone to the correct value for particular foods through a program as the MPEP holds that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP2144.04.BIII.

Regarding claim 31, Zapata as modified teaches the conveyor oven of claim 1.
Zapata teaches that the air may be heated to a different temperature according to the cooking characteristics of a particular food (Zapata Column 5 Lines 2-7). It also teaches that the speed of the blowers is controlled to more precisely control the temperature profile (Zapata Column 5 Lines 8-11).
Zapata fails to teach:
wherein the controller is configured to control the heated impingement air speed in each of the first and second upper cooking zones and in each of the first and second lower cooking zones in accordance with a predetermined program
Schjerven teaches a conveyor oven, wherein:
	A number of predetermined programs are available for different foods (Column 3 Lines 31-32)
	These programs consist of setpoint temperatures (Column 7 Lines 55-57).
.
	

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1), and in further view of Bratton (US 4701340 A).
Regarding claim 36, Zapata as modified teaches the conveyor oven of claim 34.
Zapata fails to teach:
	the air delivery fingers are configured to control the speed of the heated impingement air delivered to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone independently of each other.
	Bratton teaches an oven containing a conveyor belt for carrying food products, wherein:
	the air delivery fingers are configured to control the speed of the heated impingement air delivered to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone independently of each other (Column 7 Lines 34-39).
	Bratton teaches that for heat energy transfer control, apertures of fingers may be closed off (Column 7 Lines 34-39). When the fingers are completely closed, the speed of air delivered would become zero. Thus, the air delivery fingers control the speed of the air delivered to the zone and to the food.
Apertures of some fingers can be partially closed off while others are completely closed. This means the fingers are independent of each other (Column 7 Lines 34-39).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761